Citation Nr: 1010367	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-34 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability to include as secondary to service-connected 
bilateral pes planus.  

2.  Entitlement to service connection for a lower back 
disability to include as secondary to service-connected 
bilateral pes planus.  

3.  Entitlement to service connection for Achilles 
tendonitis, left foot, to include as secondary to service-
connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to 
November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's claims.  

The Veteran participated in a Travel Board hearing with the 
undersigned Acting Veterans Law Judge in July 2008.  A 
transcript of that proceeding has been associated with the 
Veteran's claims file.  

In December 2008, the Veteran's claims were remanded for 
additional development.  As a preliminary matter, the Board 
finds that the remand directives have been substantially 
completed, and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In September 2009, the Board requested an expert medical 
opinion from the Veterans' Health Administration (VHA).  See 
38 C.F.R. § 20.901 (2009).  The VHA expert provided a 
response dated in October 2009.  In November 2009, the Board 
provided a copy of the opinion to the Veteran to review and 
an opportunity to respond.  A response was received in 
January 2010 through the Veteran's representative.  



FINDINGS OF FACT

1.  There is no medical evidence relating a low back 
disability, bilateral knee disability, or Achilles tendonitis 
to active military service.  

2.  The most competent and probative medical evidence of 
record weighs against against finding that the bilateral knee 
disability, low back disability, and Achilles tendonitis, 
left leg, is related to a service-connected disability.  


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by service and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009);                  38 C.F.R. §§ 3.159, 3.303, 
3.310 (2009).

2.  A low back disability was not incurred in or aggravated 
by active military service, may not be presumed to have been 
incurred in service, and is not proximately due to, the 
result of, or aggravated by a Veteran's service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).

3.  Achilles tendonitis, left leg, was not incurred in or 
aggravated by service and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R.  §§ 3.159, 3.303, 3.310 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in September 2006, prior to the April 2007 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.


In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection on a direct and secondary 
basis.  The RO also explained what information and evidence 
he must submit and what information and evidence will be 
obtained by VA.  The correspondence also informed the Veteran 
as to the assignment of disability ratings and effective 
dates.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (b), as well as the Court's holdings in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claims.  The Veteran 
was also afforded VA examinations in March 2007 and March 
2009.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the March 2009 VA 
examination obtained in this case was more than adequate.  
Although the March 2007 VA examination report only explained 
that an opinion could not be provided in this case due to 
speculation, the Board remanded the case in December 2008 to 
provide an additional VA examination.  The Veteran was 
provided another VA examination in March 2009.  The examiner 
considered all of the pertinent evidence of record, the 
statements of the Veteran, and provided a rationale for the 
opinion provided.  

Ultimately, due to the varying opinions in favor and against 
the appeal, the Board determined that a VHA opinion was 
necessary in order to properly address the complex medical 
questions involved.  The September 2009 VHA opinion included 
a review of the Veteran's claims file, to include the 
favorable and unfavorable opinions of record and the 
Veteran's personal statements.  The examining physician, an 
orthopedic physician, provided an opinion that was 
accompanied with rationale and citation to several medical 
treatise.  The September 2009 VHA opinion is therefore deemed 
adequate for rating purposes.

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.

The Board concludes that the Veteran was provided the 
opportunity to meaningfully participate in the adjudication 
of his claims and did in fact participate.  Washington v. 
Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error 
or issue that precludes the Board from addressing the merits 
of this appeal.

II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002). Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in or 
aggravated by service.  38 C.F.R. § 3.303(a) (2009).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence, generally medical, of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

III.	Direct Service Connection

In the instant case, the Board finds that the preponderance 
of the evidence is against the grant of service connection 
for a bilateral knee disability, low back disability, and 
Achilles tendonitis, left leg, on a direct basis.


First, the Board notes that the medical evidence shows that 
the Veteran has current disabilities.  The VA treatment 
records reveal that the Veteran has scoliosis and 
degenerative changes of the lumbosacral spine.  See October 
2006 record.  Furthermore, the evidence shows that the 
Veteran has a diagnosis of chondrocalcinosis of the knees and 
chronic Achilles tendonitis of the left leg.  See VA 
treatment records.    

In this case, the service treatment records are negative for 
any complaints, notations, or diagnoses regarding the 
Veteran's spine.  The Board acknowledges that an April 1983 
service treatment record included a diagnosis of symptomatic 
pes planus, bilaterally and noted that the Veteran's knees 
were pronating through his gait.  The record shows an 
assessment of pronation syndrome and pes planus.  In 
addition, the July 1981 service treatment record contained an 
assessment of tendonitis.  In the record, the Veteran 
reported that he had pain to both feet radiating from his 
heels and instep.  There was tenderness at the medial aspect 
of the right instep.  However, the remaining service 
treatment records are completely negative for any 
documentation or notation related to the Veteran's knees, 
back, or tendonitis.  Indeed, the August 1992 report of 
medical history shows that the Veteran checked no as to 
experiencing a "trick" or locked knee and denied 
experiencing recurrent back pain.  There were no recorded 
complaints or notations related to his knees, back, or 
tendonitis.  In the August 1992 retirement examination 
report, the Veteran's spine was clinically evaluated as 
normal and the Veteran's lower extremities were clinically 
evaluated as normal.  There were no complaints or notations 
with respect to the Veteran's back, knees, or tendonitis.  

Following separation from active military service, there is 
no mention of a bilateral knee disability, low back 
disability, or Achilles tendonitis, left leg until years 
after separation from service.  Here, the first post-service 
reference to Achilles tendonitis is not until November 2005.  
VA treatment record indicated that the Veteran was being seen 
for complaints of pain in his Achilles tendon starting a few 
weeks ago.  Thus, there is no complaint of Achilles 
tendonitis until 2005, more than 12 years after separation 
from active service.  Moreover, there is no mention of the 
Veteran's low back and knees until the 2000s, more than 8 
years following separation from active service.  The Board 
finds that the gaps in time are significant and weigh against 
the existence of a link between his current disabilities and 
his time in active service.  Cf. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  

Indeed, when he initially filed his claim for service 
connection for pes planus and other disabilities in December 
1992, the Veteran made no reference to disabilities of the 
knees, spine, or left Achilles heel.  A January 1993 VA 
examination specifically noted that the Veteran had a full 
range of motion of all extremities and, while a history of 
low back pain was noted, no disability of the lumbar spine 
was identified.  The Board notes that the Veteran's August 
2003 claim for an increased rating was also silent with 
regard to disabilities of the knees, spine, or left Achilles 
heel.  A veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim.  Shaw v. 
Principi, 3 Vet. App. 365 (1992).

In addition, the medical evidence of record does not relate 
the Veteran's current disabilities to active military 
service.  First, there is simply no medical evidence relating 
the Veteran's low back disability to active service and 
therefore, without a medical nexus, there is no basis for a 
grant of service connection.  See Hickson, supra.  However, 
the Board does recognize the Veteran's contention that his 
assessment of pronation syndrome in the April 1983 service 
treatment record was the cause of his Achilles tendonitis, 
left leg and bilateral knee disability.  See June 2009 
letter.  The Veteran has pointed to his podiatrist's opinion 
in a June 2009 VA treatment record as evidence that his 
current Achilles tendonitis, left leg and current bilateral 
knee disorder are related to active service.  In the record, 
the Veteran was noted to have presented with typical 
posterior tibial tendonitis type pain on the left foot.  The 
podiatrist explained that the Veteran tended to pronate on 
weightbearing which was putting undue stress on the Achilles 
tendonitis and his knees.  However, the podiatrist did not 
provide an opinion as to whether the Veteran's Achilles 
tendonitis or bilateral knee disability were related to 
active service or whether the Veteran's pronation caused the 
disabilities.  


Furthermore, the same podiatrist provided another opinion in 
the October 2006 VA treatment record.  In the record, the 
podiatrist noted that the chronic Achilles tendonitis of the 
left foot tended to exacerbate and abate based on activity 
and that when the area flared, he tended to walk in a 
pronated gait which aggravated his pes planus and tendonitis.  
Thus, in the October 2006 record, the podiatrist suggests 
that the Veteran's pronation is a result of his Achilles 
tendonitis and, again, did not relate the Veteran's current 
Achilles tendonitis, left leg or bilateral knee disability to 
active service.  

Consequently, the Board finds that the podiatrist's opinions 
do not provide a sufficient basis for a grant of service 
connection.  

In contrast, the October 2009 VHA opinion is afforded great 
probative value.  The VHA expert reviewed the claims file 
including the service treatment records, VA treatment records 
and examination reports to include the October 2006 opinion, 
and provided a negative nexus opinion.  The expert stated 
that he could not relate the Veteran's bilateral knee 
disability, left Achilles tendonitis, or low back disability 
to military service or any event therein.  Therefore, the 
Board finds that medical evidence of record weighs against 
service connection for a bilateral knee disability, low back 
disability, and Achilles tendonitis, left leg.  

The Board recognizes the Veteran's statements relating his 
current disabilities to active service.  Lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a);            38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, in this case, 
the Veteran is not providing statements related to a simple 
diagnosis or symptomatology, but is instead rendering an 
opinion as to the etiology of his disabilities.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the Veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

Lastly, the Board notes that where a Veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  
There is no evidence of arthritis of the spine during the 
first post-service year and, therefore, service connection on 
a presumptive basis is not warranted.  

In sum, the Board notes that the Veteran had a single 
assessment of pronation syndrome and tendonitis during active 
service.  See April 1983 service treatment record, July 1981 
service treatment record.  However, the remaining service 
treatment records are completely negative for any notation or 
documentation of pronation syndrome or tendonitis.  
Furthermore, the August 1992 separation examination report is 
also negative for any indication of pronation syndrome or 
tendonitis.  There is no evidence of Achilles tendonitis, 
left leg until 2005, more than 12 years after separation from 
service and more than 20 years after the single notation of 
tendonitis in 1981.  Indeed, the Veteran himself noted in the 
November 2005 VA treatment record that he began having pain 
in his Achilles tendon several weeks ago.  In addition, the 
most probative and competent medical evidence provided a 
negative nexus opinion.  As such, the evidence weighs against 
the chronicity of the Veteran's condition.  See Savage v. 
Gober, 10 Vet. App. at 497-98 (holding that, notwithstanding 
a showing of post-service continuity of symptomatology, 
medical expertise was required to relate present disability 
etiologically to post service symptoms).  Finally, as noted 
above, there is no evidence of a bilateral knee disability or 
low back disability during active service and there is no 
medical evidence of record relating the current disabilities 
to active service.  In light of the above, the Board finds 
that the preponderance of the evidence weighs against service 
connection for a bilateral knee disability, low back 
disability, and Achilles tendonitis, left leg, on a direct 
basis and, therefore, the claims must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.	Secondary Service Connection

Additionally, the Board concludes that the Veteran is not 
entitled to service connection for a bilateral knee 
disability, low back disability, and Achilles tendonitis, 
left leg, on a secondary basis.  

As noted above, the VA treatment records reveal that the 
Veteran has scoliosis and degenerative changes of the 
lumbosacral spine.  See October 2006 record.  Furthermore, 
the evidence shows that the Veteran has a diagnosis of 
chondrocalcinosis of the knees and chronic Achilles 
tendonitis.  As such, element (1) of Wallin has been met.  
The record also shows that the Veteran is service-connected 
for bilateral pes planus and, therefore, element (2) of 
Wallin has been met.  The outstanding question therefore is 
whether there is medical evidence establishing a nexus (i.e., 
link) between the disabilities and the Veteran's service-
connected bilateral pes planus.  The Board finds that the 
preponderance of the evidence is against this aspect of the 
Veteran's claims.  

As discussed, the Board notes that the medical evidence is 
conflicting as to the etiology of the Veteran's bilateral 
knee disability, low back disability, and Achilles 
tendonitis, left leg.  The law is clear, however, that it is 
the Board's duty to assess the credibility and probative 
value of evidence, and provided that it offers an adequate 
statement of reasons and bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 
429 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board 
may adopt a particular independent medical expert's opinion 
for its reasons and bases where the expert has fairly 
considered the material evidence of record).  The Board, of 
course, is not free to reject medical evidence on the basis 
of its own unsubstantiated medical conclusions.  Flash v. 
Brown, 8 Vet. App. 332 (1995).

The evidence in support of the Veteran's claims is located in 
the VA treatment records.  In an October 2006 VA treatment 
record, the Veteran's physician stated that the Veteran was 
there for foot pain, knee pain, and low back pain.  The 
physician opined that it was more likely than not that the 
Veteran's low back pain and knee pain were related to his 
foot condition and subsequent irregular gait.  In a July 2008 
VA treatment record, the same physician again opined that the 
Veteran's foot pain was more likely than not causing 
secondary back and knee strain and pain.  

In a June 2007 VA treatment record, the Veteran's podiatrist 
explained that the Veteran initially had a complaint of 
plantar fasciitis which was and is related to his flat feet 
condition.  The regimen to help fasciitis included Achilles 
tendon stretches, which apparently exacerbated the Veteran's 
apparent tendinosis of the Achilles.  To this day, there was 
a fusiform swelling clinically of the Achilles which 
indicated weakness and tendinosis of the tendon.  This was 
noted at the distal third of the tendon which is the area 
most commonly torn.  With a flat foot condition, there 
commonly is eversion of the calcaneus on weight bearing and 
bowing of the Achilles tendon (positive Helbing's sign).  The 
Veteran exhibited this which could possibly explain the 
Veteran's problems with his Achilles.  

In the June 2009 treatment record, the podiatrist noted that 
the Veteran presented with typical posterior tibial 
tendonitis type pain on the left foot.  The podiatrist noted 
that the Veteran tended to pronate on weightbearing which was 
putting undue stress on the Achilles tendonitis and his 
knees.

The evidence weighing against the Veteran's claim consists of 
the VA examination report and the VHA.  In the March 2007 VA 
examination report, the examiner noted that the issue of 
etiology of the Veteran's bilateral knee disability, low back 
disability, and Achilles tendonitis could not be resolved 
without speculation.  The Veteran was afforded VA examination 
in March 2009.  The examiner noted that the Veteran had 
bilateral pes planus and also developed bilateral knee, back 
problems, and left knee tendonitis.  The question was whether 
the knees, back, and left foot were related to military 
service or the bilateral pes planus.  The examiner reviewed 
the claims file and stated that he could see nothing in the 
record that would indicate an injury or any condition that 
was treated in service as far as his bilateral knees, back or 
left foot beyond his pes planus.  As to whether it was 
related to his pes planus, there was no evidence that pes 
planus causes or aggravates knee problems, back problems, or 
left foot tendonitis beyond the pes planus condition itself.  
There was no evidence in the literature to support any cause 
or relationship or aggravation and an expert opinion did not 
suggest that pes planus causes or aggravates these 
conditions.  The examiner stated that in reviewing the claims 
file, it did not make it more likely in this case, so at best 
it is speculative and without any evidence or literature or 
any specific evidence in this case, these conditions were 
unrelated to the service-connected pes planus.  

Due to the aforementioned conflicting medical opinions, the 
Board obtained a VHA opinion from an orthopedic surgeon.  He 
stated that he reviewed the medical records provided and 
reviewed the current literature and recent texts to determine 
if the Veteran's bilateral pes planus caused or aggravated 
his low back disability, bilateral knee disability, or left 
Achilles tendonitis.  He noted that Campbell's Operative 
Orthopaedics vol. 4, 11th edition, 2008, chapter 79, page 
4588, references two authors and their studies.  Dr. Giladi 
et al. in 1985 and Dr. Cowan et al. in 1993 showed that pes 
planus did not predispose to adult foot and ankle problems or 
injury.  In 2002, Dr. Michelson et al. evaluated 16 subjects 
actively engaged in athletic activities.  They found that the 
existence of pes planus did not predispose these athletes to 
subsequent lower extremity injuries.  The medical records do 
not include radiographic reports of the knees that describe 
changes consistent with calcium pyrophosphate deposition.  
Radiographic report of the spine described mild scoliosis and 
degenerative disc disease.  Radiographic reports of ankle and 
foot were normal.  The magnetic resonance imaging (MRI) 
report of the left ankle described Achilles tendinopathy.  
None of these could be attributed to his pes planus.  He 
stated that he could not find any relationship between the 
Veteran's bilateral pes planus and bilateral knee disability, 
low back disability or his left Achilles tendonitis based on 
the medical records and review of the pertinent literature.    

After a careful review of the above medical evidence, in its 
role as a finder of fact, the Board finds that the October 
2009 VHA is the most persuasive medical evidence addressing 
the etiology of the Veteran's bilateral knee disability, low 
back disability, and Achilles tendonitis, left leg.  The 
report reveals that the expert reviewed the claims file and 
provided a full and detailed rationale for the opinion.  In 
addition, the opinion is highly probative because the expert 
reviewed the medical evidence of record and cited to 
pertinent medical literature in the provided opinion.  As 
held by the Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  See also 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over 
that of another when VA gives an adequate statement of 
reasons and bases).  As the VHA is based upon review of the 
claims file, to include the aforementioned conflicting 
opinions, and a complete rationale for the opinion including 
citing to medical treatise evidence, the Board finds that it 
is entitled to the most weight regarding the etiology of the 
Veteran's bilateral knee disability, low back disability, and 
Achilles tendonitis, left leg.  Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).

In contrast, the other opinions of record are entitled to low 
probative value.  As noted above, the Veteran's podiatrist, 
in a June 2007 record, noted that the Veteran's stretches 
apparently exacerbated his Achilles tendonitis.  However, the 
podiatrist's use of the word "apparently" renders the 
opinion speculative and does not create an adequate nexus for 
the purposes of establishing service connection.    See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the Veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection).  Further, the podiatrist did 
not provide an opinion as to whether a service-connected 
disability proximately caused or increased the severity of 
the underlying condition.  38 C.F.R. § 3.310.  In the same 
record, the podiatrist also noted that the Veteran exhibited 
eversion which "could possibly" explain the Veteran's 
problems with his Achilles.  Again, the Court has determined 
that similar terminology such as "may" or "conceivable" 
makes an opinion speculative in nature, and does not provide 
the degree of certainty required for medical nexus evidence 
for the purposes of service connection.  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996) (on claim to reopen a service connection 
claim, statement from physician about possibility of link 
between chest trauma and restrictive lung disease was too 
general and inconclusive to constitute material evidence to 
reopen); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an 
examining physician's opinion to the effect that he cannot 
give a "yes" or "no" answer to the question of whether 
there is a causal relationship between emotional stress 
associated with service-connected post-traumatic stress 
disorder and the later development of hypertension is "non-
evidence").  Thus, the June 2007 opinion is afforded low 
probative value as to the etiology of the Veteran's Achilles 
tendonitis, left leg.  

As to the June 2009 record, the podiatrist noted that the 
Veteran's pronation put undue stress on his Achilles 
tendonitis and knees.  However, again, the podiatrist did not 
express an opinion as to whether the Veteran's bilateral knee 
disability and Achilles tendonitis were proximately caused or 
increased the severity of the underlying conditions.  See 
38 C.F.R. § 3.310.  More importantly, as noted previously, 
the podiatrist provided a contradictory opinion in an October 
2006 VA treatment record.  In the record, the podiatrist 
noted that the chronic Achilles tendonitis of the left foot 
tended to exacerbate and abate based on activity and that 
when the area flared, the Veteran tended to walk in a 
pronated gait which aggravated his pes planus and tendonitis.  
As such, the June 2009 opinion is afforded low probative 
value due to the conflicting medical opinion offered by the 
same podiatrist.  

In the July 2008 VA treatment record, the VA physician opined 
that the Veteran's foot pain was more likely than not causing 
secondary back and knee strain and pain.  However, the 
physician did not provide a rationale for his July 2008 
opinion and did not differentiate as to whether the Veteran's 
service-connected bilateral pes planus caused his back 
disability and bilateral knee disability or whether it was 
due to the Veteran's nonservice-connected Achilles 
tendonitis.  In addition, the examiner's statement that the 
Veteran's back disability and knee disability were caused by 
the Veteran's foot condition and irregular gait is a 
conclusory statement without application, discussion, or 
consideration of the entire evidence of record.  

In contast, the VHA opinion weighs against the VA physician's 
opinions and the VA podiatrist's opinions by pointing to 
specific medical literature and indicating that there was no 
evidence in the literature to support a relationship between 
the service-connected bilateral pes planus and the Veteran's 
bilateral knee disability, low back disability, or Achilles 
tendonitis.  For all of these reasons, the Board finds the 
VHA opinion to be more probative than the opinions provided 
in the VA treatment records; and, therefore, the medical 
evidence of record weighs against service connection on a 
secondary basis.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that the Veteran submitted Internet 
articles which explained that overpronation can aggravate 
Achilles tendonitis.  The Court has held that a medical 
article or treatise 'can provide important support when 
combined with an opinion of a medical professional' if the 
medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least 'plausible 
causality' based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus).  Thus, medical treatise 
evidence can provide important support when combined with an 
opinion of a medical professional.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999), see also Rucker v. Brown, 10 Vet. App. 
67, 73-74 (1997) (holding that evidence from scientific 
journal combined with doctor's statements was 'adequate to 
meet the threshold test of plausibility').  However, the 
Internet article submitted by the Veteran is of a general 
nature and is not supported by the medical evidence of 
record.  Indeed, the October 2006 VA treatment record shows 
that the Veteran's podiatrist indicated that the Veteran 
experienced pronation as a result of his Achilles tendonitis.  
As such, the evidence submitted by the Veteran is of no 
probative value.  

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that his current bilateral knee disability, 
low back disability, and Achilles tendonitis, left leg, are 
related to his service-connected bilateral pes planus.  
However, the resolution of an issue that involves medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
the issue of causation requires specialized medical training 
and, therefore, the Veteran is not competent to provide an 
opinion as to the etiology of his bilateral knee disability, 
low back disability, and Achilles tendonitis, left leg.  
Furthermore, as noted above, the VHA opinion which has been 
afforded high probative value in this case, considered the 
Veteran's statements and still provided a negative nexus 
opinion.  For these reasons, the Board rejects the Veteran's 
statements as competent evidence to substantiate that his 
disabilities are related to his service-connected bilateral 
pes planus.    

Finally, the Board notes that the Veteran initially claimed 
that his low back disability and bilateral knee disability 
were secondary to his Achilles tendonitis.  A threshold legal 
requirement for establishing secondary service connection is 
that the primary disability alleged to have caused or 
aggravated the disability for which secondary service 
connection is sought must itself be service-connected.  Here, 
the Board has denied service connection for Achilles 
tendonitis, left leg and the Veteran is not service connected 
for Achilles tendonitis, right leg.  Hence, this threshold 
legal requirement has not been met.  Accordingly, the 
argument that service connection is warranted for a bilateral 
knee disability and low back disability as secondary to 
Achilles tendonitis lacks legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of service connection for a bilateral knee disability, low 
back disability, and Achilles tendonitis, left leg, on a 
direct and secondary basis.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefits sought on appeal with respect to 
the claims must be denied.


ORDER

Entitlement to service connection for a bilateral knee 
disability to include as secondary to service-connected 
bilateral pes planus, is denied.  

Entitlement to service connection for a low back disability 
to include as secondary to service-connected bilateral pes 
planus, is denied.  

Entitlement to service connection for Achilles tendonitis, 
left leg, to include as secondary to service-connected 
bilateral pes planus, is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


